COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Donald Corey Hill v. The State of Texas

Appellate case number:      01-14-00977-CR

Trial court case number:    05-DCR-043338

Trial court:                240th District Court of Fort Bend County

       Appellant timely appealed from the trial court’s November 10, 2014 judgment
against him. The clerk’s record was filed on December 30, 2014. The reporter’s record
was filed on February 17, 2015. Appellant’s brief was therefore due on March 19, 2015.
See TEX. R. APP. P. 38.6(a).
       On April 10, 2015, the Clerk of this Court notified appellant that the time for filing
his brief had expired. On April 16, 2015, appellant filed a motion for extension of time,
requesting an extension of 30 days within which to file his brief. We granted the motion
that same day, extending the deadline for filing appellant’s brief to May 18, 2015.
Nevertheless, appellant again failed to file a brief, and the Clerk of this Court notified
appellant on June 4, 2015, that the time for filing his brief had once again expired.
        Appellant responded on June 8, 2015, by filing a “Motion to Extend Time to File
Appellant’s Brief.” In the motion, appellant requests a 60-day extension of time and
requests that we set July 18, 2015 as the deadline for filing his brief. Appellant argues
that the additional time is necessary because the “Reporters [sic] Record has not yet been
filed or otherwise provided to Defense Counsel.”
       Because the reporter’s record was filed on February 17, 2015, and appellant has
provided no other basis for his request for an extension, we DENY the motion for
extension of time. See TEX. R. APP. P. 10.5(b)(1), 38.6(d).
       Unless this Court receives Hill’s brief within twenty (20) days of the date of this
order, we will abate the case and order the trial court to conduct a hearing pursuant to
Texas Rule of Appellate Procedure 38.8(b). See TEX. R. APP. P. 38.8(b). No further
extensions of time will be granted.
      It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually

Date: June 18, 2015